Citation Nr: 1635232	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO. 10-47 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A June 2015 Board decision granted an increased rating of 70 percent, but denied a rating of 100 percent, for the Veteran's PTSD and remanded the claim of TDIU for further development. A January 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand, vacating and remanding that portion of the Board decision that denied a rating in excess of 70 percent for PTSD. As such, the issue of entitlement to an increased rating in excess of 70 percent for PTSD is again before the Board.

The Board granted an increased rating of 70 percent for the Veteran's PTSD in its June 2015 decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issue has been re-characterized on the title page to reflect the award of a 70 percent rating for the entire period on appeal.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, in its June 2015 decision the Board granted an increased rating of 70 percent for the Veteran's PTSD for the entire period on appeal, and denied a further increased rating of 100 percent for PTSD. At the same time, the Board remanded the issue of entitlement to TDIU for further development, specifically any further outstanding records and VA examinations assessing the impact of the Veteran's service-connected disabilities on his ability to gain employment. The Veteran, through his representative, appealed the Board's denial of a rating in excess of 70 percent for PTSD to the Court.

In a January 2016 Joint Motion for Remand, the Court determined that the Board's denial of an increased rating in excess of the 70 percent awarded was premature, noting that the development ordered for the TDIU claim could lead to evidence that is relevant to a determination with respect to an increased schedular or extraschedular rating for PTSD. As such, the issue of entitlement to an increased rating in excess of 70 percent has been returned to the Board. Further, after a review of the record it appears that the June 2015 remand instructions with respect to TDIU have been completed, and the issue was readjudicated in a November 2015 supplemental statement of the case. As such, both issues are now properly again before the Board. 

However, in July 2016 correspondence the Veteran's representative stated that, in addition to his treatment at the Dallas VA Medical Center, the Veteran has also received treatment at the San Antonio VA Medical Center and the Audie L. Murphy VA Hospital in San Antonio. There does not appear to be any recent treatment records from the San Antonio VA Medical Center or the Audie L. Murphy VA Hospital associated with the claims file. 

While the RO appears to have associated all medical records from the North Texas VA Health Care System with the record, the San Antonio VA Medical Center is a part of the South Texas VA Health Care System, and therefore any records from that facility would not be included with North Texas VA Health Care System records. As the Veteran, through his representative, has identified outstanding VA treatment records, the claims must be remanded so the records can be obtained. 38 C.F.R. § 3.159(c)(3); see Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further relevant VA treatment records, to include from the San Antonio VA Medical Center and the Audie L. Murphy VA Hospital.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


